DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5-6,8-14,18-19,21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Pub. No. 20150208381).
- With respect to claims 1, 12, 14, 23, 27-29, Fujishiro teaches an apparatus for wireless communication at a second user equipment (UE) (e.g. UE 10B in Fig. 8), comprising: a processor; and memory coupled to the processor (e.g. the UE comprises processor and memory in fig. 8), the processor and memory configured to: receive, from a first UE, a first subset of network coded packets in a first sidelink communication (e.g. Fig. 8 shows the UE 10B receives user data from UE 10A); transmit, to a node, a feedback report corresponding to feedback for the first subset of network coded packets indicating unsuccessful receipt of at least a first packet at the second UE, wherein the feedback report indicates a negative acknowledgment for the first packet (e.g. Fig. 8, shows the UE 10B transmits to block 310 with NACK feedback); and receive a transmission from the node that provides information associated with the first packet (e.g. fig. 8 shows the block 310 receives NACK from UE 10B).  Fujishiro explicitly fails to teaches network coded packets, however it would have been obvious to a person of ordinary skilled in the art before the effective filling date to understand that the network (Fig. 1) is coded packet for protection (see par. 54, 59-60, 187).
- With respect to claim 2, Fujishiro teaches wherein the processor and memory are further configured to: transmit channel information associated with the second UE with the feedback report to the node (e.g. user data from UE 10A in fig. 8).
- With respect to claims 3, Fujishiro teaches wherein the channel information is determined based at least in part on one or more of a channel state information reference signal or a demodulation reference signal transmitted by the first UE (e.g. par. 62, 65, 67).
- With respect to claims 5 and 18, Fujishiro teaches wherein the processor and memory are further configured to: receive, from a base station, configuration information indicating one or more of a network coding algorithm for the network coded packets, an encoding function or matrix for the network coded packets, a number of decoding iterations that may be performed for the network coded packets, a timing synchronization for sidelink communications, or any combinations thereof (e.g. control data from base station to UE in Fig. 4).
- With respect to claims 6 and 19, Fujishiro teaches wherein the configuration information is provided by the base station via one or more of radio resource control (RRC) signaling, a medium access control (MAC) control element, downlink control information (DCI), or any combinations thereof (see par. 51, 52).
- With respect to claims 8 and 21, Fujishiro teaches wherein the first packet is a network coded packet, and wherein the transmission from the node is a retransmission of the network coded packet (e.g. the user data retransmission in fig. 8).
- With respect to claims 9-10, 22, Fujishiro teaches wherein the processor and memory are further configured to: decode one or more source packets based on a network coding algorithm and the received first subset of network coded packets (it inherently to know that the UE need to decode packets such as par. 97-98).
- With respect to claims 11, 24-25, Fujishiro teaches wherein the processor and memory are further configured to: receive, from the first UE, a second subset of network coded packets in a second sidelink communication (e.g. the retransmission user data from 10A to 10B in Fig. 5); determine feedback for the transmission from the node and the second sidelink communication; and transmit, to the node, a subsequent feedback report based at least in part on the feedback for the transmission from the node and the second sidelink communication (see par. 85).
- With respect to claims 13 and 26, Fujishiro teaches wherein the first sidelink communication comprises at least one of a sidelink broadcast communication, a sidelink multicast communication, or a sidelink groupcast communication (see par. 67).

Claim(s) 4, 7, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Pub. No. 20150208381) in view of Kim (Pub. No. 20200275412).
- With respect to claims 4, 17, Fujishiro teaches limitations of claim 1, but fails to discloses wherein the processor and memory are further configured to: transmit one or more of a packet data convergence protocol (PDCP) status report, a radio link control (RLC) status report, a medium access control (MAC) hybrid acknowledgment repeat request (HARQ) feedback transmission, or any combinations thereof.  Kim teaches PDCP/RLC/MAC (see par. 50) and HARQ feedback (par. 9-11), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling data to implement the HARQ feedback into Fujishiro’s acknowledgement to report the status of transmission in the wireless network.
- With respect to claims 7 and 20, Fujishiro fails to teach wherein the node is a roadside unit (RSU) in a cellular vehicle-to-everything (C-V2X) sidelink communication system. Kim teaches RSU in C-V2X sidelink (see Fig. 8, par. 181), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the RSU in C-V2X into Fujishiro’s invention for fast connection between UE in wireless network.

Allowable Subject Matter
Claims 15-16 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471